Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Response to Amendments
The amendment filed on 11/24/2021 has been entered and fully considered.  Claims 1-8 are pending, with claims 1, 6, and 7 in independent form.  Claim 8 was added as a new claim.
                                                    Response to Arguments
Applicant’s amendment of claims 1 -7 is sufficient to overcome the 35 U.S.C.  § 101 rejection since the claims now recite "control the autonomous vehicles to travel in the platoon based on the determined traveling order". Claims 1-7 have been amended. 
       Applicant’s arguments, see pages 8-10, filed of 11/24/2021, with respect to the rejection of claim 3 under Takhirov and Rao (35 USC §103) have been fully considered and are persuasive.  
                           Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takhirov et al (US-20200180625-A1) (“Takhirov”) and Kim et al (US-20200073408-A1) (“Kim”).
As per claim 1, Takhirov discloses an information processing system (Figure 1A) that manages traveling of a plurality of autonomous vehicles when the autonomous vehicles travel in a platoon, each of the autonomous vehicles being equipped with a motor, and an operation source as a substance consumed for operating the motor (Takhirov at Para. [0032] discloses “a vehicle train may include two or more vehicles which are sequentially latched one after another. In some embodiments, the two or more vehicles physically connect to each other in a similar way railroad train cars do, and utilize each others' sensors, engines or other components to function.”), the information processing system comprising a controller (Fig 1A, “determination module 112”) configured to: 
 obtain a parameter correlated with an operation source remaining amount as a remaining amount of the operation source installed on each of the autonomous vehicles (Takhirov see at least Para. [0042] which discloses “determination module 112 may receive or retrieve the sensor data, and determine the other vehicle as a candidate vehicle” and Para. [0044] where sensor data can include “battery information”);
determine a traveling order of the autonomous vehicles traveling in the platoon, based on the parameter of each of the autonomous vehicles (Takhirov see at least Para. [0044] which discloses that “if the battery information indicates that the vehicle system 103 has a higher battery level, the determination module 112 may determine the vehicle system 103 as the lead of the train.”), and 
control the autonomous vehicles to travel in the platoon based on the determined traveling order, wherein the controller is further configured (Takhirov at Para. [0050] discloses that “determination module 112 in the lead vehicle of a train may control the driving of the train (including the other vehicles).”) to:
 While Takhirov in Paragraphs [0009] - [0012] discloses the positioning of vehicles using different traveling parameters and in Para. [0044] the selection of the leader vehicle can be based on travel distance, battery level, and sensor capabilities. 
However, Takhirov does not explicitly discloses the calculation of a margin based on travelable distance to a schedule traveling distance and the used of the calculated margin to select a traveling order and leader of the vehicle platoon.
Kim in the same field of endeavor discloses a method and system configured to control platooning based on vehicle and road information. See Abstract and Figure 3.
calculate, for each of the autonomous vehicles, a margin of a travelable distance relative to a scheduled traveling distance to obtain the margin of each of the autonomous vehicles as the parameter (Kim at Para. [0068] discloses a parameter called “a drivable coefficient obtained by dividing the drivable distance recalculated for each platooning vehicle by the distance necessary for the remaining driving to a destination point”.  The drivable coefficient is the same as the claimed margin which in Para. [0066] of the instant application is defined as the “the ratio of the travelable distance to the scheduled traveling distance”.); and determine the traveling order such that the autonomous vehicle having a largest margin takes a lead in the platoon (Kim at Para. [0068] discloses that “the drivable coefficient is greater than or equal to the reference value, the processor 140 may adjust a platoon formation”. As shown in Figure 6, tables 612 and 616, the platoon leader is selected as the vehicle having the largest drivable distance which by association is also the vehicle with the largest margin.).  
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to have used the drivable coefficient of Kim with the autonomous vehicle train formation of Takhirov, since Kim states in paragraph [0007] that such a modification would result in an increase in the efficiency of the platooning vehicles.
As per claim 2, Takhirov and Kim discloses an information processing system, wherein the controller is further configured to:
 obtain the operation source remaining amount of each of the autonomous vehicles, as the parameter (Takhirov see at least Para. [0058] which 
 determine the traveling order, such that one of the autonomous vehicles having the largest operation source remaining amount takes a lead in the platoon (Takhirov see at least Para. [0044] which discloses that “if the battery information indicates that the vehicle system 103 has a higher battery level, the determination module 112 may determine the vehicle system 103 as the lead of the train.”  Additionally, Kim at Para, [0061] discloses using the retention energy to calculate “drivable distance” to then to determine the platoon formation at Para. [0062].).  

As per claim 3, Takhirov and Kim discloses an information processing system, wherein the controller is further configured to:
 estimate the travelable distance of each of the autonomous vehicles, based on the operation source remaining amount of each of the autonomous vehicles (Kim at Figure 6 and Para. [0061] which discloses “to calculate a drivable distance of a formation information list at the beginning before platooning, the processor 140 of each platooning vehicle may calculate a drivable distance of a host vehicle using the retention energy of the host vehicle and the energy necessary per distance based on the accumulation of the entire host vehicle driving”.);
obtain the scheduled traveling distance of each of the autonomous vehicles (Kim at Para. [0060 discloses at table comprising “a vehicle type (PT information) for each of the platooning vehicles, a current retention energy, a drivable distance, an energy necessary per distance based on accumulation of the entire vehicle driving, and an energy necessary per distance based on a current platooning situation.”).  
As per claim 4, Takhirov and Kim discloses an information processing system, wherein the controller is further configured to:
 determine whether the traveling order needs to be changed, based on the parameter of each of the autonomous vehicles obtained while the autonomous vehicles are traveling in the platoon (Kim at Figure 8 such as steps S202- monitor energy state, S203-calculate drivable distance, S204- update platoon formation based on the changes.); and
 determine the traveling order again, based on the parameter of each of the autonomous vehicles, when the controller determines that the traveling order needs to be changed (Kim at Para. [0069] which discloses that “processor 140 may adjust the platoon formation order of the vehicles using the drivable distances recalculated for each platooning vehicle. The platoon formation may be arranged in descending order from the platooning vehicle with the longest drivable distance to the platooning vehicle with the shortest drivable distance.”).  
As per claim 5, Takhirov and Kim discloses an information processing system, wherein the controller is further configured to set a plurality of groups of the autonomous vehicles that travel in platoons, such that one of the autonomous vehicles having the largest parameter and one of the autonomous vehicles having the smallest parameter are included in the same group (Takhirov see at least Para. [0053] which discloses “the determination module 112 in the lead vehicle of a train may divide the vehicles in the train into a number of groups based on a predetermined criteria”.  The predetermined criteria disclosed in Para. [0044] is “battery level”.).  

As per claim 6, Takhirov discloses an information processing method for managing traveling of a plurality of autonomous vehicles (Figure 6A and Figure 1B), comprising: 
obtaining a parameter correlated with an operation source remaining amount as a remaining amount of the operation source installed on each of the autonomous vehicles, by a computer (Takhirov see at least Para. [0042] which discloses “determination module 112 may receive or retrieve the sensor data, and determine the other vehicle as a candidate vehicle” and Para. [0044] where sensor data can include “battery information”);  
determining a traveling order of the autonomous vehicles traveling in the platoon, based on the parameter of each of the autonomous vehicles (Takhirov see at least Para. [0044] which discloses that “if the battery information indicates that the vehicle system 103 has a higher battery level, the determination module 112 may determine the vehicle system 103 as the lead of the train.”), by the computer; and 
 controlling the autonomous vehicles to travel in the platoon based on the determined traveling order, wherein the information processing (Takhirov at Para. [0050] discloses that “determination module 112 in the lead vehicle of a train   method further comprises:
While Takhirov in Paragraphs [0009] - [0012] discloses the positioning of vehicles using different traveling parameters and in Para. [0044] the selection of the leader vehicle can be based on travel distance, battery level, and sensor capabilities. 
However, Takhirov does not explicitly discloses the calculation of a margin based on travelable distance to a schedule traveling distance and the used of the calculated margin to select a traveling order and leader of the vehicle platoon.
Kim in the same field of endeavor discloses a method and system configured to control platooning based on vehicle and road information. See Abstract and Figure 3.
 In particular Kim discloses a process for calculating, for each of the autonomous vehicles, a margin of a travelable distance relative to a scheduled traveling distance to obtain the margin of each of the autonomous vehicles as the parameter (Kim at Para. [0068] discloses a parameter called “a drivable coefficient obtained by dividing the drivable distance recalculated for each platooning vehicle by the distance necessary for the remaining driving to a destination point”.  The drivable coefficient is the same as the claimed margin which in Para. [0066] of the instant application is defined as the “the ratio of the travelable distance to the scheduled traveling distance”.); and
 determining the traveling order such that the autonomous vehicle having a largest margin takes a lead in the platoon (Kim at Para. [0068] discloses that “the drivable coefficient is greater than or equal to the reference value, the processor 140 
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to have used the drivable coefficient of Kim with the autonomous vehicle train formation of Takhirov, since Kim states in paragraph [0007] that such a modification would result in an increase in the efficiency of the platooning vehicles.  
As per claim 7, Takhirov discloses a non-transitory storage medium storing an information processing program for managing traveling of a plurality of autonomous vehicles when a computer to execute the steps of (Takhirov at Para. [0086] discloses “program codes or instructions stored in a memory (e.g., a non-transitory computer-readable storage medium described above).” Further, Para. [0080] which discloses “[e]xecution of the sequences of instructions contained in main memory 706 causes processor(s) 704 to perform the process steps described herein.”) 
 obtaining a parameter correlated with an operation source remaining amount as a remaining amount of the operation source installed on each of the autonomous vehicles (Takhirov see at least Para. [0042] which discloses “determination module 112 may receive or retrieve the sensor data, and determine the other vehicle as a candidate vehicle” and Para. [0044] where sensor data can include “battery information”);
determining a traveling order of the autonomous vehicles traveling in the platoon, based on the parameter of each of the autonomous vehicles (Takhirov see at least Para. [0044] which discloses that “if the battery information indicates that the vehicle system 103 has a higher battery level, the determination module 112 may determine the vehicle system 103 as the lead of the train.”); and 
controlling the autonomous vehicles to travel in the platoon based on the determined traveling order, wherein the information processing program further causes the computer to execute the steps (Takhirov at Para. [0050] discloses that “determination module 112 in the lead vehicle of a train may control the driving of the train (including the other vehicles).”) of:
While Takhirov in Paragraphs [0009] - [0012] discloses the positioning of vehicles using different traveling parameters and in Para. [0044] the selection of the leader vehicle can be based on travel distance, battery level, and sensor capabilities. 
However, Takhirov does not explicitly discloses the calculation of a margin based on travelable distance to a schedule traveling distance and the used of the calculated margin to select a traveling order and leader of the vehicle platoon.
Kim in the same field of endeavor discloses a method and system configured to control platooning based on vehicle and road information. See Abstract and Figure 3.
 In particular Kim discloses a process for calculating, for each of the autonomous vehicles, a margin of a travelable distance relative to a scheduled traveling distance to obtain the margin of each of the autonomous vehicles as the parameter (Kim at Para. [0068] discloses a parameter called “a drivable coefficient 
 determining the traveling order such that the autonomous vehicle having a largest margin takes a lead in the platoon (Kim at Para. [0068] discloses that “the drivable coefficient is greater than or equal to the reference value, the processor 140 may adjust a platoon formation”. As shown in Figure 6, tables 612 and 616, the platoon leader is selected as the vehicle having the largest drivable distance which by association is also the vehicle with the largest margin.).  
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to have used the drivable coefficient of Kim with the autonomous vehicle train formation of Takhirov, since Kim states in paragraph [0007] that such a modification would result in an increase in the efficiency of the platooning vehicles.  
.  As per claim 8, Takhirov and Kim discloses an information processing system, wherein the controller is further configured to:
 determine whether the traveling order needs to be changed, based on the parameter of each of the autonomous vehicles obtained while the autonomous vehicles are traveling in the platoon (Kim at Para. [0069] which discloses that “processor 140 may adjust the platoon formation order of the vehicles using the drivable distances recalculated for each platooning vehicle. The platoon formation 
 exchange the traveling order, based on the parameter of each of the autonomous vehicles, based on the controller determining that the traveling order needs to be changed (Kim at Para. [0025] which discloses “vehicle system may further include a platooning controller configured to control platooning based on platooning control vehicle information transmitted and received between the platooning vehicles.”).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
       A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                  
                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661